DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent No. 10,906,086. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of the instant application is broader in scope than the claim 27 of U.S. Patent No. 10,906,086, as such claim 27 of above noted patent anticipates or is obvious over claims 1-3 of the instant application. For claim 4, examiner notes that claim 27 of U.S. Patent No. 10,906,086 is not patentably distinct because the location of the bend would have to be at the top portion otherwise, it would not have end portions located vertically lower than the top portion (claim 25 of U.S. Patent No. 10,906,086). For claim 5, examiner notes that claim 27 of U.S. Patent No. 10,906,086 is not patentably distinct because the bending unit that is configured to bend the wire such that end portions of the wire are located closer to the binding object than a top portion of the wire (claim 10 of U.S. Patent No. 10,906,086) is not patentably distinct with the instant claim 5. 
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent No. 10,906,086 in view of Geiger (US 4,865,087). Claim 27 of U.S. Patent No. 10,906,086 does not anticipate claim 6. Geiger teaches the limitation the bending unit bends the wire prior to twisting of the wire by the binding unit (see Fig. 3-4 and claim 6 art rejection below). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bending and twisting because there is only three ways that bending and twisting can be done:  1. Twisting the wire before the wire is bent 2. Twisting the wire after the wire is bent 3. Twisting the wire during the bending of the wire. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the twisting of the current applicant as taught by Geiger.
Claim Objections
Claim 3 is objected to because of the following informalities:  
“one wire is offset from an axis of a second wire in a direction” in line 4 should be “one wire of the two wires is offset from an axis of a second wire of the two wires in a direction” or similar.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a wire feeding unit that is configured to feed the wire housed in the housing; 
a binding unit that is configured to grip and twist the wire wound around the binding object to bind the binding object; 
a bending unit that is configured to bend …
a cutting unit to cut the wire…
a restricting unit … configured to maintain the two wires in parallel …
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
a wire feeding unit that is configured to feed the wire housed in the housing is interpreted as gears based on [0028] of the specification.
a binding unit that is configured to grip and twist the wire wound around the binding object to bind the binding object; is interpreted as element 7A in the figures.
A bending unit that is configured to bend … is interpreted as element 71 in the figures.
a cutting unit which cuts the wire is interpreted as blade based on [0074] of the specification.
a restricting unit … configured to maintain the two wires in parallel …is a guide based on [0036] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation “a binding unit” and “a bending unit”. Based on the interpretation under 35 USC 112(f), the two structures are 7A and 71 respectively. The claim is written such that the two elements are separate structures. However, the specification [0076] describes that the binding unit includes the bending unit. Examiner suggests adding the limitation “the binding unit comprises a bending unit that is configured to …” or similar. 
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Geiger (US 4,865,087).
	Regarding claim 1, Geiger discloses a binding machine (Fig. 1-5) comprising: a housing (10) that houses a wire (14); a wire feeding unit (18, 20) that is configured to feed the wire housed in the housing; a curl guide (48 guide the curl) that is configured to wind the wire from the wire feeding unit in a loop around a binding object (R); a binding unit (42) that is configured to grip (as 38 moves close to 42, 42 grips) and twist (see Fig. 3-5) the wire wound around the binding object to bind the binding object; and a bending unit (38: bends by pushing and pulling against 42) that is configured to bend at least one end portion (shown below) of the wire which binds the binding object such that the at least one end portion is located vertically (left and right direction as viewed in the figure below) lower than a top portion (shown below) of the wire which protrudes highest above the binding object.  

    PNG
    media_image1.png
    316
    376
    media_image1.png
    Greyscale

	Regarding claim 2, Geiger discloses the binding machine of claim 1, further including a cutting unit (54) to cut the wire prior to (Fig. 2-4: wire is cut then bent and twisted) bending and twisting by the bending unit and the binding unit, and wherein after cutting the wire includes a first free end portion and a second free end portion (top and bottom end portions as viewed in the figures); and wherein the bending unit bends both (see Fig. 3) the first free end portion and the second free end portion of the wire so that they are both located vertically lower than the top portion of the wire.  
	Regarding claim 4, Geiger discloses the binding machine of claim 2, wherein the bending unit is configured to bend the wire so that the top portion is a location at which a bend in the wire is present (see annotated figure above).  
	Regarding claim 5, Geiger discloses the binding machine of claim 4, wherein the bending unit is configured to bend the first free end portion and the second free end portion in a direction toward the binding object (see annotated figure above).  
	Regarding claim 6, Geiger discloses the binding machine of claim 4, wherein the bending unit bends the wire prior to twisting of the wire by the binding unit (see Fig. 3-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geiger (US 4,865,087) in view of Takahashi (US 5,682,927).
	Regarding claim 3, Geiger discloses the binding machine of claim 2.
	Geiger fails to disclose wherein the feeding unit simultaneously feeds two wires in parallel, and wherein the binding machine further includes a restricting unit positioned downstream of the feeding unit and configured to maintain the two wires in parallel and arranged such that an axis of one wire is offset from an axis of a second wire in a direction of an axis of the loop formed by the curl guide.  
Takahashi teaches a binding machine (Fig. 1, 15) wherein a wire feeding unit (B1, B2) is configured to feed two wires (W1, W2) simultaneously in parallel (Fig. 15 & Col. 18 line 13-27); wherein the binding machine further comprises a restricting unit (shown below) positioned downstream of the feeding unit and configured to maintain the two wires in parallel and arranged such that an axis of one wire (W1) is offset (parallel and offset) from an axis of a second wire (W2) in a direction of an axis of a loop (loop formed at the left end of the figure below) .

    PNG
    media_image2.png
    311
    752
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the binding machine of Geigar with an extra wire reel to feed two wires simultaneously in parallel and a wire restricting unit as taught by Takahashi above in order to increase the binding strength.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725